Per Curiam.

In our opinion, respondent-employer was required to make simultaneous deductions on both a Family Court payroll deduction support order and an income execution (Loan Serv. Corp. v. Bridgeport Lbr. Co., 27 Misc 2d 985, affd. without opn. 14 A D 2d 827 [4th Dept.]; Costa v. Chevrolet-Tonawanda, Div. of Gen. Motors Corp., 53 Misc 2d 252, affd. without opn. 24 A D 2d 732 [4th Dept.]).
The judgment should be unanimously reversed, without costs, and judgment for the sum of $192 awarded to petitioner.
Concur — Hogan, P. J., Glickman and Pittoni, JJ.
Judgment reversed, etc.